 FRITO LAY
, INC. 515
Frito Lay, Inc. 
and
 Edward Delaney and Interna-
tional Brotherhood of Teamsters, Local 58, 
AFLŒCIO.  
Case 36ŒRDŒ1595 
March 31, 2004 
DECISION ON REVIEW AND CERTIFICATION OF 
RESULTS OF ELECTION 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND SCHAUMBER
 On April 19, 2002, the Regional Director for Region 
19 issued a Supplemental Decision and Order Setting 
Aside Election (pertinent portions of which are attached 
as an appendix) in which he
 set aside the decertification 
election held on January 17, 2002.
1 The Regional Direc-
tor adopted the hearing officer™s recommendation to sus-
tain the Union™s Objections 2 and 3, alleging that the 

election must be set aside based on (1) the Employer™s 
use of ﬁride-alongsﬂ to co
mmunicate with the unit em-
ployees prior to the election 
and (2) Operations Director 
Alex Rembert™s question to a union steward regarding 

whether he would quit if the Union were decertified.
2 Thereafter, in accordance with Section 102.67 of the Na-
tional Labor Relations Board™s Rules and Regulations, 
the Employer filed a timely request for review and re-
quest for stay of election. By Order dated May 15, 2002, 

the Board granted the Employer™s request for review but 
did not stay the election. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
We have carefully considered the entire record in this 
case, including the parties™ briefs on review, and, con-
trary to the Regional Director, overrule the Union™s ob-
jections. 
As explained below, we find that the Employer™s use 
of ﬁride-alongsﬂ was not coer
cive. We also find that 
Rembert™s question was not coercive and, in any event, 
could not have changed the outcome of the election in 
light of the tally of votes. Accordingly, we conclude that 
the Employer™s conduct did not interfere with employee 

free choice and therefore does not warrant setting aside 
the first election. I. FACTS The Employer manufactures packaged foods in its 
Vancouver, Washington facility and distributes its prod-
uct throughout the northwest. Truckdriver Edward De-
                                                          
                                                           
1 The tally of ballots showed 29 votes cast for and 32 votes cast 
against union representation, with no challenged ballots. 
2 The Regional Director overruled all of the Union™s remaining ob-
jections, pursuant to the hearing officer™s recommendation. No party 
filed a request for review of the 
Regional Director™s decision with 
regard to the overruled objections. 
laney filed a petition on November 26, 2001, seeking 
decertification of Local 58 as
 the collective-bargaining 
representative of the Employer™s 61 Vancouver-based 

over-the-road truckdrivers.  
In the 2 months between the filing of the petition and 
the election, the Employer wa
nted to provide an oppor-
tunity for the employees to obtain information relevant to 

the drivers™ upcoming voting decision. Because the Em-
ployer™s ability to communicate with its drivers at the 
facility was constrained,
3 the Employer sent ﬁguestsﬂ
4 along on their runs to provide information and answer 
any questions the drivers might have. These ﬁride-
alongsﬂ averaged approximately 10Œ12 hours, due to the 
length of the drivers™ day runs,
5 and each truckdriver 
averaged approximately th
ree ride-alongs in the 2 
months before the election.
6The ride-along scheduling was informal. If a driver 
had asked for a specific ride-along guest or had asked 
questions within the expertise 
of a particular person, the 
Employer scheduled the ride-alongs accordingly. For 

those drivers who had not expressed particular areas of 

concern or requested a particular guest, the Employer 
scheduled ride-alongs based upon the route schedules 
and availability. When drivers objected to having ride-

alongs, their requests were honored without being ques-
tioned. 
On ride-alongs with nonunion truckdrivers, the drivers 
discussed what it was like to work at Frito Lay™s nonun-

ion facilities. At least one no
nunion driver expressed his 
personal distaste for some of the practices in Vancouver 
and told the Vancouver driver that if such practices had 
been in place at his facility, he would address those is-
sues directly with management and have them changed. 
Another nonunion driver mentioned that he liked his 
pension plan, which is different from the plan covering 

the Vancouver drivers. However, most of the conversa-
 3 The collective-bargaining agreement limited the number of meet-
ings the Employer could hold at th
e facility. Furthermore, the drivers 
spend most of their time on the road; they spend only about half an 
hour at the Vancouver facility before 
and after their runs, during which 
they are busy preparing to go out on the road or finishing paperwork so 
they can go home. 
4 During the election campaign, there were two basic kinds of ride-
along guests: (1) truckdrivers from nonunion Frito 
Lay facilities and (2) 
company managers and supervisors. 
5 The Employer did not schedule ride-alongs on runs that were ex-
pected to require layovers, which ar
e significantly longer than day runs. 
6 It is customary for supervisor
s or other Vancouver personnel to 
ride along with truckdrivers to familiar
ize themselves with the routes or 
for a variety of other purposes. For example, Human Resource Manager 
Kendra Dodd had approximately 10 ride
-alongs prior to the campaign, 
in order to address human resource issues and get to know the drivers. 

Distribution Manager Kevin Sargeant
 had approximately nine ride-
alongs when he arrived at the facility, in order to get to know the driv-
ers.  341 NLRB No. 65 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 516 
tions between the Vancouver drivers and their nonunion 
passengers consisted of general socializing unrelated to 
the election. Similarly, on ride-alongs with management representa-
tives, the conversations remained largely on topics unre-

lated to the election, such as their respective families or 
pasts. Management representatives did little to initiate 

discussion of the election or the Union beyond asking if 
the drivers had any questions.
7  The Union admits that the ride-alongs were free of ob-
jectionable statements, except
 for the ride-along of Op-
erations Director Alex Re
mbert with union steward 
McConnell. At one point during the ride-along, Rembert 

stated that he had been ﬁbli
ndsidedﬂ by a pension lawsuit 
filed the previous year against the Employer. The suit, 
which was filed by an employee, named McConnell as 
one of the employees having an interest in the lawsuit. At 
another point in the conversation, Rembert asked 

McConnell if he would quit his employment if the Union 
were decertified. McConnell responded that retirement 
was an option, but he would make that decision if and 

when the time came. They did not discuss the issue fur-
ther. 
II. ANALYSIS
 The Regional Director sust
ained two of the Union™s 
objections, setting aside the election based on (1) the 
Employer™s use of ﬁride-alongsﬂ to communicate with 

employees during the campaign and (2) Rembert™s ques-
tion to union steward McConnell inquiring whether he 
would quit if the Union was decertified. 
In analyzing the ride-along
s, the Regional Director 
looked to a variety of factor
s considered by the Board in 
related contexts, such as ﬁs
eat-of-powerﬂ interviews and 
employer home visits.
8 Based on the circumstances as a 
whole, including the duration of the ride-alongs, the 

high-level management positions of some of the ride-
along guests, and the increased frequency of ride-alongs, 
the Regional Director found th
at the ride-alongs were an 
oppressive and unfair tactic that tainted the legitimacy of 
the election. The Regional Director also
 found Rembert™s question 
regarding whether McConnell would quit if the Union 

were decertified to be objec
tionable interrogation under 
the circumstances, including Rembert™s position as a top 
manager, the fact that the conversation took place during 
                                                          
                                                           
7 The Employer had trained its management representative as to 
what would constitute improper thr
eats, interrogation, promises, and 
surveillance and instructed them to
 refrain from su
ch conduct during 
ride-alongs and in all their dealings with the truckdrivers. 
8 For instance, NVF Co., 210 NLRB 663 (1974) (seat-of-power); 
Flex Products, Inc.,
 280 NLRB 1117 (1986) (same
); F.N. Calderwood, 124 NLRB 1211 (1959) (home visits). 
a 10-to-12-hour long ride-along, and comments made by 

Rembert during the same ride-along that he felt ﬁblind-
sidedﬂ by a pension-related lawsuit that McConnell and 
other employees had brought against the Employer. 
The Employer asserts that its use of ride-alongs was 
not objectionable under prio
r Board precedent, e.g., 
Noah™s New York Bagels, Inc.,
 324 NLRB 266 (1997). 
The Employer also asserts that the question posed to un-
ion steward McConnell was not coercive, and, in any 
event, could not have affect
ed the outcome of the elec-
tion. We agree with the Employer on both issues. 
A. The Ride-Alongs 
The use of ride-alongs to 
communicate with over-the-
road truckdrivers is not, in itself, coercive. See 
Noah™s 
New York Bagels
, 324 NLRB at 275; 
Emery Worldwide
, 309 NLRB 185 (1992). The trucks are employer property 
and the drivers™ main worksite. An employer may choose 
to campaign by accompanying em
ployees on their routes if it prefers not to interfere with its truckdrivers™ work 
schedules or to require the employees to remain after 
work for meetings. See 
Noah™s New York Bagels
, 324 
NLRB at 275Œ276.
9 In 
Noah™s New York Bagels
, the 
Board found lawful an employer™s ride-alongs with driv-

ers during the preelection period for the purpose of 

communicating the employer™s position on union repre-
sentation to the drivers. 
An employer™s use of ride-alongs to communicate with 
its employees during an election campaign is only objec-

tionable if, under all of the circumstances, the use of 
ride-alongs interferes with the employees™ right to freely 

choose a bargaining representative. See 
General Shoe 
Corp.
, 77 NLRB 124 (1948), enfd. 
NLRB v. General 
Shoe Corp.
, 192 F.2d 504 (6th Cir. 1951); 
F.N. Calder-
wood,
 124 NLRB 1211 (1959). In deciding whether an 
employer™s use of ride-alongs amounts to objectionable 

conduct, relevant factors incl
ude: (1) whether the use and 
conduct of ride-alongs is reasonably tailored to meet the 

employer™s need to communicate with its employees in 

light of the availability and effectiveness of alternate 
means of communication; (2) 
the atmosphere prevalent 
during the ride-alongs and the tenor of the conversation 
between the drivers and the employer™s representatives; 
(3) whether the employer effectively permitted the em-
ployees to decline ride-alongs; (4) the frequency of the 

ride-alongs, both during and prior to the election cam-
 9 Furthermore, contrary to the Regional Director™s view, the Board 
did not find ride-alongs to be ﬁper se objectionableﬂ in 
Mrs. Baird™s Bakeries, Inc., 114 NLRB 444 (1955). In that case, the Board held that 
the dual tactic of interviewing empl
oyees in their homes and on their 
routes to urge them to reject the union was objectionable.  See 
Mrs. Baird™s Bakeries, Inc.
 at 445Œ446. The Board did not consider whether 
ride-alongs alone would be objectionable. 
    FRITO LAY
, INC. 517
paign; (5) the positions held by the ride-along guests; (6) 
whether the ride-alongs were scheduled in a discrimina-
tory manner; and (7) whethe
r the ride-alongs took place 
in a context otherwise free of
 objectionable conduct. See 
generally 
Noah™s New York Bagels,
 324 NLRB at 275; 
Emery Worldwide
, 309 NLRB at 186Œ187; 
Rossmore 
House
, 269 NLRB 1176, 1177Œ1178 (1984), affd. 
Hotel 
& Restaurant Employees Local 11 v. NLRB
, 760 F.2d 
1006 (9th Cir. 1985
). Applying these factors in th
e instant case, we find that 
Frito Lay™s use of ride-alongs was not coercive. The Em-
ployer had a limited opportunity to meet with the drivers 
on company time, and the ride-alongs permitted relaxed 
meetings on company time, without interfering with the 

drivers™ work schedules. The tenor of the conversations 
during the ride-alongs was casual, amicable, and 
nonthreatening, and there was no pressure from man-

agement to discuss the electio
n. Indeed, most of the con-
versation during the trips did not concern the election. 

The drivers were free to dec
line ride-alongs, and they 
were not questioned about any such declination. There 

was no pressure placed on the drivers to accept ride-

alongs. Ride-alongs were not uncommon before the elec-
tion campaign, and the Employer did not schedule exces-
sive pre-election ride-alongs for each driver. Further, 

many of the ride-along guests were fellow drivers from 
other facilities. Finally, the ride-alongs were not used in 
a discriminatory manner,
10 and took place in the context 
of a campaign free from coercive or objectionable con-
duct.
11  Although the Regional Direct
or emphasized the length 
of the ride-alongs, there is no indication that the Em-

ployer intentionally made the ride-alongs unnecessarily 
burdensome and unpleasant fo
r the truckdrivers. Rather, 
the length of the trips was dictated by the length of the 
drivers™ routes; shorter ride
-alongs were infeasible. Fur-
thermore, the majority of each ride-along was spent in 
social conversation; the driv
er and guest did not spend 
much of their time discussing the election. Under the 

circumstances, we find that th
e length of the ride-alongs 
was not coercive. 
In addition, we do not agree that the instant case repre-
sents a ﬁseat of powerﬂ situation. See fn. 8, supra. The 
meetings here were held 
in the employee™s workplace, 
                                                          
 10 Although Union Steward McC
onnell had 7 ride-alongsŠmore 
than any other employeeŠwe find that
 he was not singled out for spe-
cial pressure. After the ride-alongs began and McConnell noticed he 
had not yet been scheduled for any,
 he specifically requested ride-
alongs from management, and he ne
ver objected to any of his sched-
uled ride-alongs. 
11 As discussed below, we do not agree with the Regional Director 
that Rembert™s comments to McConne
ll constituted coercive interroga-
tion. 
not in the office of a manager or high official. Moreover, 
we note that, even in the ﬁseat of powerﬂ cases cited by 
the Regional Director, the Bo
ard found that the conduct 
was not objectionable. 
For all these reasons, we find that the Employer™s use 
of ride-alongs did not constitute objectionable conduct, 
and we overrule the Union™s objection. 
Our concurring colleague concedes that, applying all 
of the relevant factors under 
Noah™s New York Bagels
, the Employer™s campaign period ride-alongs were not 

coercive. She nonetheless pos
its that the Board should 
revisit 
Noah™s New York Bagels
 and consider whether 
there should be a bright line rule prohibiting all employer 
ride-alongs for campaign purp
oses during the critical 
period. We disagree. Apart from the fact that no party 
seeks to overrule 
Noah™s New York Bagels
, there is no 
suggestion that the principles of that case have given rise 
to confusion or have been difficult to administer. Finally, 
we believe that the multifactor approach of 
Noah™s New 
York Bagels
 represents a careful balance between em-
ployee rights and managerial prerogatives. 
B. The Rembert/McConnell Conversation 
The Regional Director found that Rembert™s question 
asking McConnell whether he would quit if the Union 
lost the election was objectionable, in light of Rembert™s 
comment about the pension lawsuit and the circum-
stances as a whole. We disagree.  
McConnell is a known union supporter and the tenor 
of the question was not coerci
ve or threatening. The con-
versation was amicable and casual, and the subject of the 

Union was dropped after the single question was asked. 
Rembert™s comment about the lawsuit was similarly ami-
cable and occurred at a time different from the question. 
There is no evidence that the Employer was seeking to 
take adverse action against McConnell. Furthermore, the 
Union does not allege, nor is
 there any evidence of, any 
history of Employer discrimination or hostility towards 
union supporters, and the comments were made in a con-
text free of unfair labor prac
tices. Therefore, Rembert™s 
isolated question and comment to McConnell were not 
objectionable coercion or interrogation. See 
Bon Appetit 
Management Co.
, 334 NLRB 1042 (2001); see also 
Em-
ery Worldwide
, 309 NLRB 185 (1992); 
Rossmore House
, 269 NLRB 1176 (1984), affd. 
Hotel & Restaurant Em-
ployees Local 11 v. NLRB
, supra. 
In any event, even if Remb
ert™s question to McConnell 
were objectionable, there is no evidence that any other 

truckdrivers were aware of the exchange before the elec-
tion. Therefore, because the Union lost the election by 
more than one vote, Rembert™s question could not have 

affected the outcome of the election. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 518 
III. CONCLUSION As neither the Employer™s use of ride-alongs nor Op-
erations Director Alex Rembert™s question to union 
steward McConnell constituted objectionable conduct, 

we find that the Regional Director erred in setting aside 
the election conducted on January 17, 2002, and ordering 

a new election. The Regiona
l Director™s Supplemental 
Decision and Order is revers
ed, and the second election 
set aside. We hereby overrule the Union™s objections, 

and we shall certify the results of the first election. 
CERTIFICATION OF RESULTS OF ELECTION 
IT IS CERTIFIED that a majority of the valid ballots has 
not been cast for the International Brotherhood of Team-
sters, Local 58, AFLŒCIO, and 
that it is not the exclusive 
representative of the employees in the unit involved 
herein within the meaning of Section 9(a) of the National 
Labor Relations Act, as amended. 
 MEMBER LIEBMAN, concurring. 
Because the result here seems compelled by the 
Board™s decision in 
Noah™s New York Bagels
, 324 NLRB 
266 (1997), I reluctantly concur. There is no basis for 

setting aside the election in this case unless ﬁride-
alongsﬂŠin which employer
 officials accompany em-
ployee-drivers in order to campaign against the unionŠ
are deemed inherently objec
tionable. But the Board in-
stead looks to the specific circumstances, applying sev-
eral factors to gauge the tendency of particular ride-

alongs to interfere with em
ployee free choice. We should 
reconsider that approach. As this case illustrates, there 
are good reasons to adopt a bright-line rule prohibiting 
campaign-related ride-alongs altogether.  
Here, the ride-alongs averaged 10Œ12 hours, and there 
is no dispute that they were instituted for campaign-
related purposes. In my view, what words actually passed 

between managers and drivers and how much of the 
drive actually was spent in election-related conversation 
are less important than the reasonable tendency of the 

arrangement itself to put inappropriate pressure on indi-
vidual employees.   
A ride-along demonstrates the employer™s authority 
over drivers. It places drivers in very close confinement 

with a superior, sometimes for very long periodsŠ
indeed for an entire workday. This arrangement, more-

over, is a departure from the normally solitary nature of 
the drivers™ work. During a ride-along, drivers have no 
real option except to listen to their supervisor™s message. 

At the same time, an ordinary driver, knowing full well 
the purpose of the ride-along, will feel pressure to engage 
in election-related conversation with the supervisor. Hu-
man beings are social creatures, and it would be socially awkward, at best, to sit in 
stony silence during the ride. 
The ride-along, in short, is an intrusion into the driver™s 
private sphere. It will likely inhibit some drivers from 
supporting the union at all and inhibit others from engag-
ing in open union activity that might become the topic 

for a ride-along conversationŠeven if supervisors say or 
do nothing that violates the Act.   
I am not persuaded that there are good reasons to per-
mit employers to use a campai
gn tool with such a strong 
potential for subtle coercion. It is no answer to observe 
that, at least here, drivers may opt out of the ride-along. 

A driver susceptible to intimidationŠwho should be our 
object of special concernŠis unlikely to object to a ride-
along. (Doing so, of course, tends to reveal the driver™s 
union sentiments.) Nor is it likely that a ride-along will 
be justified because an employer lacks other means of 

communicating with drivers. Employers control the work 
schedules of their employees. 
They can lawfully compel 
employees to listen to their campaign message in a vari-
ety of less troubling waysŠe.g., individual conversations 
before or after drivers begin their trips. And they obvi-
ously have any number of legal ways to reach drivers 

outside the confines of the truck cab. 
To imagine a ride-along, from
 the driver™s perspective, 
is to appreciate the tension with the established notion of 

achieving ﬁlaboratory conditionsﬂ for Board elections. 
Under our current approach to ride-alongs, some cases of 
objectionable conduct concededly will be detected and 

addressed. But other cases will go unremedied, because 
the Board™s approach misses the subtle ways that ride-
alongs can improperly inhibit employees, not merely 

persuade them. The Board accordingly should take a 
closer look. 
APPENDIX 
SUPPLEMENTAL DECISION AND ORDER SETTING ASIDE ELECTION 
The election in this case was conducted on January 17, 2002, 
and the Union filed timely objecti
ons to the election.  A hearing 
officer conducted a hearing on the objections on February 25 
through 28, 2002, and issued 
her Report on Objections and 
recommendations on March 29, 2002,
 in which she made find-
ings of fact, conclusions of law, and recommended that Objec-

tions 2 and 3 be sustained and the election be set aside and a 
second election be conducted. The hearing officer recom-
mended that Objections 1, 4, 5, 9, and 10 be overruled.  The 
hearing officer further recommended that the withdrawal of 
Objection 6 be approved, and note
d that Objections 7, 8, and 
portions of Objection 9 had been withdrawn prior to the hear-

ing. Introduction In the election conducted herein, the incumbent Union 1ost 
by a vote of 32Œ29, with no ch
allenges, and fi
led objections.  
The hearing officer overruled all objections filed by the Union, 
    FRITO LAY
, INC. 519
except for findings that the Employer™s ﬁride-alongﬂ campaign 
tactic, and one statement made to
 a unit employee during one of 
those trips, were objectionable. 
No exceptions to the hearing officer™s report were filed by 
the Union or the RD Petitioner.
1The Employer filed exceptions 
to the two partial objections the hearing officer found to have merit, I have reviewed those 

exceptions, and have decided to overrule them, arid to set aside 
the election. 
The Employer™s exceptions do not challenge the hearing of-
ficer™s factual findings in any significant way. Rather, they 
challenge her legal conclusi
ons drawn from those facts. 
I will not repeat the facts here, which are set out in detail in 
the hearing officer™s report. In a nutshell, the Employer utilized, 
as part of its campaign in favor of decertification, a ﬁride-

alongﬂ program.  The unit employees drive semi-trailers over-
the-road to distribution facilities and back.  The trips take an 
average of 10Œ12 hours.  Their basic task is driving their trucks; 
they do not perform any merchandising.  The Employer se-
lected various local supervisor
s, managers, and HR positions, 
as well as supervisors and managers from other plants around the country, and unrepresented drivers from these other loca-
tions, to ride along, one-on-one, with the drivers on several of 
their trips during the campaign.  The purpose of the ride-along 
was for the rider to be available to answer questions the driver 
might have about the campaign, including what it was like 
working at a nonunion facility.  Most drivers had three ride-
alongs during the campaign, some
 fewer, some more; one had 
seven such trips. 
There is no evidence that any vi
olation of Section 8(a)(1) of 
the Act took place during these rides, with one exception dis-
cussed below.  The Union conten
ded that the Employer utilized 
a campaign of excess and overkill, including an unending bar-

rage of ride alongs, campaign 
literature, and presence of nu-
merous Employer agents in the facility, especially the driver™s 

room.  The hearing officer discounted any conduct save the 

ride-alongs (and one interrogation).  She found that the ride-
along program was objectionable conduct, even though it did 
not violate the Act. 
Ride-Along Cases 
The only ride-along campaign case
 the parties have cited is 
Noah™s New York Bagels,
 324 NLRB 266
 (1997). The hearing 
officer found that 
Noah™s did not involve the issue of whether 
the conduct was objectionable, only whether it was an unfair 
labor practice.  (There were se
veral pieces of 8(a)(1) conduct 
that took place during various ride-along trips in Noah™s which 

were found violative, and theref
ore objectionable.)  She then 
considered several cases involvi
ng small-group meetings at the 
locus of authority during a campaign, in particular 
NVF Co.,
 210 NLRB 663 (1974), and applied the test in that case to the 

ride-alongs. The Employer 
asserts 
that Noah™s is precisely on point and 
that the facts are nearly identical; accordingly, dismissal of the 
                                                          
 1 The Union timely filed a memorandum in opposition to the Em-
ployer™s Exceptions. 
objections is warranted. I agree with the hearing officer, as 
more fully set forth below.   
Noah™s is the closest case.  However, Noah™s answered only 
the question of whether that ride-along program was unlawful, 
not whether it was objectionable. It must be conceded that the 
adopted Administrative Law Judge
 Decision does not make the 
answer perfectly clear, one way or
 the other. However, I take 
administrative notice of th
e Report on Objections in 
Noah™s. (Copy attached.) That report makes it indisputably clear that the 

ride-along issue was not an Objec
tions issue. Thus, the case is 
not particularly helpful in assessing whether the tactic in this 

case is objectionable. 
In Mrs. Baird™s Bakeries,
 114 NLRB 444 (1955), the Board 
found interviews by ﬁtop manage
ment personnelﬂ in employee 
homes, in company offices, and on routes, to be per se objec-

tionable. Such conduct interfere
d with employee free choice, 
even though it was not unlawful. The decision is quite conclu-

sory in nature, but does seem to indicate that each of the three 
cited tactics was deemed objectionable. 
There are two other cases that involved ride-alongs in an ob-
jections context. In 
Advance Waste
, 306 NLRB 1020 (1992), 
the record Shows but one instance, not a unit-wide program of 

ride-alongs. In that case, the interrogation itself was unlawful, 
and therefore per so objectionable. In 
Emery Worldwide
, 309 NLRB 186 (1993), again there was only one incident, not a 
wide campaign, of ride-alongs. 
 The case was apparently tried 
on the issue of whether a statement made during the ride-along 

violated Section 8 (a)(1), and 
accordingly was objectionable. 
The statement was found not
 to be violative. 
Given the lack of cases dealing with rlde-alongs as an objec-
tionable campaign tactic, we must therefore look to analogies in 
related contexts for guidance. The Board has established at 
least three contexts where camp
aign conduct that is not itself 
violative may nevertheless be 
objectionable: seat-of-power 
interviews, home visits, and 
the Peerless PIywood rule. 
Seat of Power Cases 
The Board has long had a rule regarding the propriety of 
seat-of-power interviews. In such cases, the basic setup is small 
groups of employees, interviewed by a manager, at the locus of 
power (e.g., the manager™s private office). Originally such 
meetings were per se objectionable. 
In NVF Co., supra, the Board stated first that the Board™s 
ﬁresponsibility is to establish st
andards of the conduct of elec-
tions. Where the standards drop too low, the Board will set 

aside an election even though the conduct does not constitute 
an unfair labor practice.ﬂ Id. at 664. The Board said it would 
continue to adhere to that prin
ciple, but ﬁonly where it can be 
said on reasonable grounds that, because of the small size of the 

groups interviewed, the locus of
 the interview, the position of 
the interviewer in the employers hierarchy, and the tenor of the 

speaker™s remarks, we are not justified in assuming that the 
election results represented the employees™ true wishes.ﬂ Ibid. 
(Emphasis added.) The Board woul
d weigh all of the facts and 
not use a per se approach. 
In NVF the Board found no objectionable conduct, consider-
ing all of the circumstances. The employees were not called in 
singly, but in groups of five or 
six. Almost all 
employees were 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 520 
interviewed.  In view of the ﬁsize of the groupsﬂ and the total 
interviewed, there was not reason to believe that the ﬁindividual 
employee considered that he was singled outﬂ by the Employer 
for special attention and thus 
for special pressure. Although the 
interviews took place in the ge
neral manager™s office, the em-
ployees were used to discussions 
with their boss in his office.  
There was no place else to hold the discussions, and the tone of 
the discussions was both noncoerc
ive arid temperate. Under 
this set of circumstances, the conduct was not objectionable. 
In Flex Products, 280 NLRB 1117 (1986), 3/4 of the 164 
employees were called in the plant manager™s office, one by 

one, over the course of 10 hours (less than 4 minutes each on 
average, assuming no interrupti
ons and seamless switch from 
one employee to the next). Th
e conduct was not objectionable.  
While the meetings were one-on-one, there was ﬁno evidence 
the employees were being single
d out for special pressure, the 
factor which was of concern in NVF.ﬂ  Each employee was 
told he was called in because so
me people were just too shy to 
approach the boss directly. The employees knew that ﬁvirtually 

every employeeﬂ was being interv
iewed.  The employees were 
accustomed to meeting with the boss in that room, and he was 

familiar to them because he regularly made the rounds of the 
plant and chatted with employees.
 The tenor of the meeting was noncoercive and temperate in tone. 
Home Visits Regarding employee home visits, 
the 
Board has held such 
conduct to be per se
 objectionable. In 
General Shoe Corp.,
 77 NLRB 124 (1948), among other conduct considered and found 

objectionable (including seat-of-
power interviews), the em-
ployer instructed its foremen 
to propagandize employees in 
their homes. This was found to be per se objectionable.  In  
F. N. Calderwood
, 124 NLRB 1211 (1959), seven-eight 
em-
ployees out of 37 were visited by a boss in their individual 
homes. The Board found that it was unnecessary to resolve 
whether the visitations were coercive, because the ﬁtechnique 

aloneﬂ of visiting employees 
at home is objectionable. In 
NVF, supra, the 
Board 
rejected the per se rule found in General Shoe and Peoples Drug Stores, 119 
NLRB 634 (1957), regarding 
seat-of-power interviews, but 
said nothing about overruling the 
home visits rule. I have located no case of syst
ematic employer home visits 
after Calderwood.  
There have been many cases where employ-
ers have attempted a goose/gander argument to extend the em-
ployer home visit rule to union 
home visits of employees. The 
Board has always rejected this argument, without rejecting or 

questioning the underlying prem
ise that union home visits 
should also be objectionable. 
[The Peerless Plywood
 rule forbids massed assemblages of 
employees on company time during the 24 hours prior to the 

start of an election, coercive or not. 
Peerless Plywood Co., 107 NLRB 427 (1954).  I call attention to
 this case only as an ex-
ample of speech/conduct that the Board finds per se objection-
able, a forbidden tactic. The rationale is that the timing of such 
speeches creates a mass psychology which can override other 
media and arguments and create an unfair advantage. The con-
duct is simply viewed as unfair and overall impairing of a fain 
election.] 
Application of Factors From Analogous Lines of Cases 
I will now consider these factors that the Board has consid-
ered in somewhat related circumstances. 
The following are factors favoring the Employer
™s position:  The Employers conduct (with one exception dis-

cussed below) was temperate and non-coercive in 
content 
 The cab of the truck is not a locus at Employer au-
thority, nor is it ﬁhome.ﬂ 
 Some employees were told that participation in the 

ride-alongs was voluntary. 
 The Employer had limited opportunity to hold cap-

tive audience meetings because of limitations it 

had agreed to in the collective-bargaining agree-
ment  The drivers spent relatively little time in the facil-

ity, so it was not as easy to reach them as it would 
be for someone in the facility all day. 
 Some of the riders were the employees™ own first-

line supervisors.  Riders were not an unknown event to the drivers in 
the ordinary course of business. 
 The following are factors favoring the Union
™s position:   The riders were often highŠ
 sometimes the high-
estŠmanagers.  Many of the riders were strangers from other 
plants around the country. 
 The truck cabŠordinarily the drivers™ sanctuary 
on the roadŠ
 becomes more like a locus of author-
ity when one is ﬁtrappedﬂ in it with a high-level 

boss, alone, for extended periods, with no method 
of ﬁescape.ﬂ 
 Only a minority of employees was ever told par-

ticipation was not mandatory, and then only after 

many, many rides had already been held. 
 Employees had to
 request not to have a rider, 
rather than asking for one sua sponte. Asking 
not 
to participate tends to identify one as a union sup-
porter, just as does rejection of a proffered em-
ployer T-shirt or button. 
 One cannot opt out of a ride once one hits the road.  

The driver is ﬁstuckﬂ with the rider. 
 The Employer could have ﬁspentﬂ one of its 

ﬁbudgetﬂ meetings to hol
d a group campaign meet-
ing.  The Employer could have met one-on-one in the 

breakroom or a low-level office. There is no show-
ing individual meetings were
 restricted by the con-
tract. 
 The facility had omni-present Employer agent rep-

resentatives whom any driver could talk to in an 

instant, any day, any time.  Drivers were present in 
the facility at the start and end of every run, and 
the campaign representatives
 hung out in the driver 
room.     FRITO LAY
, INC. 521
 Rides of this frequencyŒth
ree minimum in a short 
periodŒwere totally unknown to
 the drivers, except 
perhaps in a training context for new drivers. 
 Rides by the higher managers were extremely un-
common.  They did not routinely cruise with the 
drivers, or hang out in the driver room. 
 The rides were extraordinarily lengthy, generally 

on the order of 10Œ12 hours each. 
 The ride-alongs were one-on-one, not in small 
groups.  (Obviously, there was limited room in the 
cab, but the point is the drivers were otherwise 
alone; intensity of the e
xposure to the Employer 
campaigners was not mitigated by the presence of 

comrades.) 
 The steward was singled out for special pressure. 

He was the only driver who had seven rides, con-
secutively, whereas most 
had about three, inter-
spersed. There were others who had more than 

three rides. The record does not reflect why some 
got this special attention, while others didn™t.  
Surely it was riot oversi
ght, since a spreadsheet 
was carefully maintained of each driver and ride-

along.  The sole purpose of the rides was to campaign.  
These were not routine rides in which the topic of 
union just happened to be raised. 
 In addition, I note that particularly in a one-on-one context 
there is an inherent pressure to talk with the rider about the 

subject at hand. The driver knew the rider was picked and dis-
patched with him for a specific
 purposeŠto campaign, not to 
gather driving tips. There is inherent pressure to comply in this 

circumstances; it™s a boss in th
e next seat, not a hitchhiker. 
Moreover, one cannot ignore the inhe
rent social pressure to talk 
in the situation.  To sit mutely is bound to be noticed and inter-
preted as a sign of resistance, 
a pro-union slant. Silence is eas-
ily seen by the driver as likely to be interpreted by the boss as 

indifference to the Employer™s
 intended message.  Asking the rider to ﬁshut upﬂ about the topic,
 or not to ride along, has the 
tendency to identify one™s views, just as declining to accept an 
employer T-shirt or hat from one™s supervisor does. 
In my view the Board should treat the ride-along tactic in the 
same manner as it does the locus of authority tactic: evaluate all 
of the circumstances, but keep in mind life™s realities as well. 
Applying all of the aforementione
d considerations, I conclude 
that the balance in this context clearly points to an unfair tactic, 

an oppressive tactic that forces one to question the legitimacy 
of the results.  I note in particular the closeness of the vote. If 
only two votes were tainted by 
this conduct, the election would 
have gone the other way. Accordingly, I sustain the Union™s 

objection. Robert/McConnell Conversation 
There remains for consideration the alleged objectionable 
conduct pertaining to driver Mc
Connell, who rode with Opera-tions Director Alex Robert.  Th
e hearing officer found the facts. 
The Employer has offered no basi
s to overturn her credibility 
findings, and I will not. 
During the ride, Rembert asked 
McConnell if he would quit 
if the Union lost the election.
  McConnell dodged the question 
by saying he would have to wait and see what happened. The 

driver was not sure if the unexpected question was a genuine, 
albeit unwanted, question, or perh
aps even a suggestion that he 
ought to consider leaving. Then, Rembert added some comment 
about having been ﬁbIind-sidedﬂ by a suit one of McConnell™s 
comrades bad brought against the Employer.  Perhaps Rembert 
did not recall that McConnell was a beneficiary of that suit as 
well, but that fact wa
s not lost on McConnell. 
This conversation took place one-on-one, in a circumstance 
where the driver was trapped for hours on end in the cab of his 
truck, on one of his seven trips, this time with the ﬁBig Ka-
hunaﬂ himself.  Rembert was the highest boss in the chain of 
command. He and the driver were not fishing buddies.  
McConnell was a steward, and therefore presumably pro-Union 
to some degree, but he and Rembert had participated in only 
one grievance meeting ever.  Obviously Rembert was not the 

individual he went to for rout
ine grievance matters, nor was 
Rembert one, so far as the record shows, to hang out in the 

drivers™ room under ordinary 
circumstances, seeking to com-
mune with his employees. 
The campaign was otherwise free of unfair labor practices, 
but the Employer was clearly put
ting on a full court press in its 
campaign. In these circumstances, the executive™s question 
assumes a greater importance. The question is sensitive, since it 
in effect asks the employee if his Union values are so strong 
that he would quit if the shop decertified. This statement was 
coupled with some voiced dissatisfaction from the Operations 
Director about that blind-siding lawsuit.  Rembert™s peeve 
would hardly be lost on a driver isolated in his truck for 10Œ12 
hours with that highest executive, when the driver himself was 
ﬁpartﬂ of the suit. The issue is not what Rembert intended, but 
what an employee under the circ
umstances would be likely to 
feel, that he was being chastised for the suit. 
Applying 
Rossmore House Hotel,
 269 NLRB 1176 (1984), under all of the circumstances, I 
find this question coercive. It 
was from the highest manager, in stressful circumstances, about 
a very sensitive topicŠthe driv
er™s continued employment.   
Intentionally or not, it tended to create the impression in an 
employee that the Employer was trying to figure out just how 
deep the driver™s union tendencies went. Therefore, I also sus-
tain this objection. 
Conclusion I hereby sustain the two objections (Objections 2 and 3) 
found to have merit by the hearing officer, and set aside the 
election.  This conduct took pla
ce in a very close election. If 
only two votes were swayed by 
this conduct, there would have 
been a different result. The coercive question and the ride-along 
campaign call into serious ques
tion whether the election out-
come truly represents the wishes of the Unit. 
I have reviewed the hearing offi
cer™s report and the entire re-
cord in this matter. There were no exceptions to the hearing 

officer™s report except as noted
 above. Accordingly I hereby 
affirm the hearing officer™s ruli
ngs as to all other objections. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 522 
ORDER IT IS HEREBY ORDERED
 that inasmuch as I have above sus-
tained Petitioner™s Objections 2 and 3, the election conducted 
on January 
17, 
2002, in this matter is hereby set aside and a 
second election shall be conducted. 
     